Citation Nr: 1716758	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an automobile or other conveyance and adaptive equipment, or for adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran originally requested a hearing in his July 2016 substantive appeal; however, in subsequent July and August 2016 statements, the Veteran withdrew his request.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

The Veteran has not sustained the loss or permanent loss of use of one or both feet or hands, ankylosis of one or both knees, or ankylosis of one or both hips due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for assistance in acquiring an automobile and adaptive equipment, or for adaptive equipment only, have not been met. 38 U.S.C.S. §§ 3901, 3902, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.S. §§ 5103, 5103A (LexisNexis 2017); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.S. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, although it appears from review of the Veteran's claims file that VCAA notice was not provided after the receipt of the Veteran's claim in March 2015 and prior to its initial adjudication in March 2016, this error was cured by the subsequent readjudication of the Veteran's claim via the issuance of an SOC in July 2016.  Additionally, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds no prejudice to the Veteran and that VA's duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran by acquiring all obtainable relevant evidence in support of the Veteran's claim and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.S. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted records and written statements in support of his claim.  The service personnel and treatment records have been associated with the claims file, as well as pertinent VA treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.
Merits of the Claim

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.S. § 3902 (a)-(b).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3).  In order to be eligible for entitlement to adaptive equipment only, a veteran must be in receipt of compensation for disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(4).

The Veteran is in receipt of service connection for the following: posttraumatic stress disorder (PTSD), rated 70 percent disabling; bilateral hearing loss, rated 50 percent disabling; tinnitus associated with bilateral hearing loss, rated 10 percent disabling; tension headaches, rated 10 percent disabling; macular degeneration associated with tension headaches, rated 70 percent disabling; and degenerative disc disease of the lumbar spine with osteoarthritis and spondylosis (back condition), rated 10 percent disabling.

He is also in receipt of a total disability rating based on individual unemployability (TDIU) and "total plus 60 percent" special monthly compensation (SMC) under 38 C.F.R. § 3.350(i).  As stated throughout the course of the appeal, the Veteran's primary contention is that his service-connected back condition has essentially caused the permanent loss of use of both of his feet.  

The Board notes that the Veteran's service-connected macular degeneration has caused impairment of vision.  But, the Veteran has not based his claim on such impairment and, even if the Board did consider such a contention, the Veteran's impaired vision currently is not at the level required for eligibility pursuant to 38 C.F.R. § 3.808(b)(3).  As such, impaired vision will not be discussed below.

Turning back to the legal criteria relevant to the Veteran's claim, the term "permanent loss of use of one or both feet" is not defined in 38 C.F.R. § 3.808, but it is defined in 38 C.F.R. § 3.350, applicable to SMC ratings. 38 C.F.R. § 3.350(a)(2) defines "loss of use of a hand or foot" as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2)(i).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2)(i)(a), (b).

After reviewing the record, the Board must deny the claim as the evidence of record does not reflect that the Veteran meets the above criteria.  As an initial matter, the Board acknowledges that, as indicated in an August 2012 VA examination, the Veteran has current diagnoses for osteoarthritis of the left hip and knee as well as patella tendonitis of the left knee.  However, these conditions have not yet been deemed as connected to service.  Accordingly, for the purposes of entitlement to an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, the Board may not consider these conditions as-by law-it may only consider service-connected disabilities.  See 38 C.F.R. § 3.808.

As provided in his May 2016 notice of disagreement, the Veteran contends that his service-connected back condition has caused extreme immobility and the loss of use of both of his lower extremities and has resulted in him being wheelchair bound.  While the Board is sympathetic to the Veteran's present pain and difficulties, the Board is bound by the applicable statues and regulations and must deny the claim.  See 38 U.S.C.S. § 7104; 38 C.F.R. § 20.101(a).
Turning to the medical evidence of record, the Veteran has undergone several recent VA examinations regarding the nature and severity of his low back condition, as well as related issues.  During a March 2016 VA examination, the Veteran was diagnosed with degenerative disc disease, osteoarthritis, and spondylosis of the lumbar spine.  The Veteran stated that he was confined to a wheelchair due to this condition and the examiner did not conduct full range of motion testing.  However, while sitting in a wheelchair, the Veteran was able to flex forward to 90 degrees without difficulty.  During muscle strength testing, bilateral hip flexion, bilateral knee flexion, bilateral ankle plantar flexion and dorsiflexion, and bilateral great toe extension recorded active movement against some resistance.  The Veteran did not exhibit a lack of muscle movement in any portion of his lower extremities.  Similarly, the Veteran's lower extremity sensory and reflex examinations produced completely normal results.  In addition, the examiner stated that the Veteran had neither ankylosis nor radiculopathy.

Comparatively, in a January 2016 VA medical opinion regarding entitlement to SMC, the examiner opined that the Veteran had chronic pain from his spine which impacted his functional ability.  This impact included assistance with cleaning, cooking, and laundry, an inability to drive, and an inability to functionally ambulate.  However, the Veteran stated that he could still bathe, dress, groom, feed himself, and use the toilet.

Additionally, during an August 2012 VA examination, the Veteran was diagnosed with osteoarthritis of the lumbar spine with degenerative disc disease.  The examiner noted that the Veteran used a wheelchair constantly and a walker regularly due to his back and knees; but, the Veteran did not display muscle atrophy, reduced muscle strength, or radiculopathy.  

Moving from the VA examinations, VA treatment records in their totality also demonstrate that the Veteran's present disability picture is not sufficient to qualify as "permanent loss of use of one or both feet" within the context of 38 C.F.R. 3.808.  Specifically, in a December 2015 VA treatment record, the clinician noted that the Veteran was able to ambulate over 200 feet with a dolomite walker.

Additionally, in an October 2015 VA wheelchair evaluation note, the Veteran complained of discomfort in a motorized wheelchair.  During an evaluation, the Veteran complained of lower back pain.  But, the Veteran stated that standing helped provide relief from discomfort and pain.  Likewise, in a November 2013 VA treatment record, while the Veteran reported lower back pain, he denied numbness or tingling.

In making its decision that the Veteran does not meet the criteria for "permanent loss of use of one or both feet" within the context of 38 C.F.R. 3.808, the Board is cognizant of evidence supportive of the Veteran's contention contained within the record.  Specifically, in a November 2015 letter, Dr. Ahuja, a VA clinician, stated that separate from knee and hip problems, the Veteran's low back condition caused the loss of use of the lower extremities as well as the need for assistive devices.  Similarly, in an October 2015 letter, Dr. Smith-another VA clinician-stated that the Veteran's low back condition required the Veteran to use a wheelchair or a power scooter as a result of the loss of use of both of his legs.  

Additionally, in August 2015, the Richmond, Virginia VA Medical Center approved a request for the Veteran to be provided vehicle modifications for a drop-lowered floor, automatic ramp, automatic wheelchair lock-down, and a back-up battery.  Lastly, in a November 2014 VA examination in regard to SMC, the examiner stated that the Veteran displayed a stooped, antalgic gait, had restrictions of each lower extremity, and was wheelchair bound due to severe spinal stenosis as well as back, hip, and knee pain.

Although this evidence demonstrates the severity of the Veteran's lower back pain as well as his difficulty ambulating, these symptoms do not result in a degree of impairment that equates to the loss of use of the feet within the criteria contemplated by 38 C.F.R. § 3.808-whether under the definition in 38 C.F.R. § 3.350 or any other plausible definition of the term.  Simply stated, the VA examination reports and treatment records associated with the Veteran's claims file show no deficit in the motor and sensory functions of the Veteran's bilateral lower extremities.  

The above analysis reflects that the preponderance of the evidence is against the claim for entitlement to an automobile or other conveyance and adaptive equipment or, for adaptive equipment only.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the claim must be denied.


ORDER

Entitlement to an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, is denied. 




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


